IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


631 NORTH BROAD STREET LP,                : No. 228 EAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
CONGREGATION RODEPH SHALOM,               :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.